Citation Nr: 1140983	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-19 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for prostatitis, including as a result of herbicide exposure. 

2.  Entitlement to service connection for chronic bladder infections, including as a result of herbicide exposure. 

3.  Entitlement to service connection for sleep disturbance or sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with depression.

4.  Entitlement to service connection for hemorrhoids, to include as a result of herbicide exposure or as secondary to medications taken for service-connected PTSD with depression.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to October 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In June 2010, the Board denied the Veteran's claims of entitlement to service connection for a skin rash of the feet and hands and bronchitis, and remanded the issues noted on the first page of this decision and the issue of entitlement to service connection for an acquired psychiatric disorder.  While on remand, the agency of original jurisdiction granted service connection for PTSD with depression in a June 2011 rating decision.  As such is a full grant of the benefit sought on appeal, the issue of entitlement to service connection for an acquired psychiatric disorder is no longer before the Board.  

In connection with this appeal, the Veteran and his spouse testified at a personal hearing before the undersigned Acting Veterans Law Judge sitting at the RO in December 2009; a transcript of the hearing is associated with the claims file.  

In June 2011, the Veteran submitted additional evidence in support of his appeal, along with a waiver of consideration by the agency of original jurisdiction.  38 C.F.R. § 20.1304 (2011).  Therefore, the Board may properly consider such newly received evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The record reflects that the Veteran served in the Republic of Vietnam from September 1966 to October 1967.  Therefore, the Board finds that the Veteran is presumed to have been exposed to herbicides coincident with his service in the Republic of Vietnam. 

Current VA regulations provide that the following diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied:  ischemic heart disease, Parkinson's disease, B cell leukemias, AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e) (2011); 75 Fed. Reg. 14,391 (March 25, 2011); 75 Fed. Reg. 53,202 (August 31, 2010).  Such diseases shall have become manifest to a degree of 10 percent more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Veteran is not claiming service connection for a condition or disease enumerated in the above list.  However, even though presumptive service connection is not warranted for his disorders on appeal, including his hemorrhoids, prostatitis, and bladder infections, the Veteran is not precluded from establishing service connection with proof of actual direct causation from exposure from an herbicide agent or other link to service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  

With regard to the Veteran's claim for service connection for prostatitis and for an associated chronic bladder infection, he contends that he has experienced urinary tract problems since the early 1970's.  His spouse has testified that when they married in 1980, he was experiencing urinary tract problems prior to his diagnosis in the late 1980's or early 1990's.  Additionally, the Veteran's nephew submitted a statement indicating that, when the Veteran returned from Vietnam, he had to urinate continually and had been in pain due to his condition.  

Service treatment records are negative for any complaints, diagnosis, or treatment for a prostrate or urinary tract condition.  Post-service treatment records reflect a longstanding history of prostatitis stone formation, and frequent and painful urination.  In July 2008, two of the Veteran's private treatment physicians submitted statements indicating that the history and severity of the Veteran's prostate condition was unique and was one that was usually understood to be chemically-induced.  It was their opinion that his highly unusual prostate condition and urinary infections might very well be due to exposure to Agent Orange while in service, despite the lack of medical information to relate the conditions to herbicide exposure.  At the September 2010 VA examination, the VA examiner, after completing an exhaustive search of urological literature, and reviewing and considering the positive private opinions, concluded that there was simply no medical evidence to support the contention that prostatitis or prostatic stones could be caused by Agent Orange exposure.  However, the examiner did not address whether the Veteran's prostatitis and chronic urinary tract infection were related to his service on a direct basis, as was requested on previous June 2010 remand.  Where the remand orders of the Board are not satisfied, the Board errs as a matter of law when it fails to assure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In that regard, the Veteran and his family have provided credible testimony that he experienced urinary symptoms since 1970, to include in the 1980's prior to his formal diagnosis of prostatitis.  Furthermore, the Veteran is competent to state that he experienced such symptoms for many years and in the years following his discharge from service, as those symptoms are observable through the senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Thus, the Board finds that a remand is necessary in order to determine whether the Veteran's prostate and urological conditions are directly related to his service.  See Combee, supra.

With regard to the Veteran's claim for service connection for hemorrhoids, he contends that his hemorrhoids are either related to exposure to herbicides in service or were caused or aggravated by medication prescribed for his service-connected PTSD with depression.  

Service treatment records are negative for any complaints, diagnosis, or treatment for hemorrhoids.  Post-service VA treatment records reflect that, in August 2001, the Veteran reported having problems with hemorrhoids and needed supplements to be ordered.  At the time, he was taking medication for gastroesophageal reflux (GERD), benign prostate hypertrophy, and chronic pain, but not for a psychiatric disorder.  In December 2002, hemorrhoidal suppositories were ordered.  At that time, the Veteran's wife also requested that two anti-anxiety medications be prescribed for the Veteran.  The next indication of hemorrhoids is in April 2009, when the Veteran reported having blood in his stools and hemorrhoids that bled.  His current active medications were for chest congestion, GERD, and constipation.  At his December 2009 Board hearing, he stated that his anxiety made him more constipated, and that he had to take anti-constipation medication due to side effects related to his pain medications. When reviewing the Veteran's history of psychiatric medication, VA records reflect that in August 2007, his psychiatrist prescribed anti-anxiety medication.  However, on August 2010 VA examination, he reported that he was not taking any psychotropic medications and had not sought therapy for his PTSD in over a year.  To date, a VA examination has not been conducted to determine the etiology of the Veteran's hemorrhoids.  Thus, because it remains unclear to the Board whether the Veteran's psychiatric medications used to treat his PTSD and related symptomatology have caused or aggravated his hemorrhoids at any point during the appeal period, or whether his hemorrhoids are otherwise related to his service, the Board finds that a VA examination is necessary in order to fairly asses the Veteran's claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With regard to the Veteran's claim for service connection for a sleep disorder, he contends that his current sleep disorder, diagnosed as sleep apnea and insomnia, was caused or aggravated by his service-connected PTSD with depression.  

Service treatment records are negative for any indication of a sleep disorder.  Post-service treatment records reflect longstanding difficulty sleeping due to anxiety and psychiatric symptoms, as well as due to sleep apnea and chronic prostate condition necessitating frequent urination.  In February 2007, the Veteran and his wife reported that he had excessive daytime somnolence, was a snorer with apneic-like events, and also had jerking movements of his legs when sleeping.  An April 2007 sleep study revealed the presence of obstructive sleep apnea.  It was noted that his history of depression played a role in his sleep disorder because mood had been associated with untreated sleep apnea.  In April 2007, the Veteran reported that the use of Morphine for his prostate condition was allowing him to sleep better.  In October 2008, he was administered a C-PAP machine, which he found hard to tolerate.  He was prescribed a sleep aid to be used alongside the C-PAP machine.  Records dated from 2008 to 2010, however, reflect that the Veteran used his C-PAP machine intermittently.  His sleep pattern was noted to be "OK" and he reported that he was mostly disturbed by pain.  On August 2010 VA psychiatric examination, the Veteran reported averaging six hours of sleep per night with initial insomnia and frequent waking.  He stated that he was unable to get used to his C-PAP machine.  He would awaken at night due to nocturia as well as to nightmares related to Vietnam.  The examiner diagnosed the Veteran with a "breathing related sleep disorder."  While the examiner noted that the Veteran's sleep disorder was physical in nature, not psychological, an opinion as to the relationship between the disorder and his PTSD was not provided.

Thus, in this case, because it appears as though the Veteran suffers from a sleep disorder variously diagnosed as sleep apnea and insomnia, and it is unclear to the Board the extent of which the Veteran's sleep disorder has been caused or aggravated by his service-connected PTSD with depression, as suggested by the April 2007 sleep study, a remand for a VA opinion is necessary in order to fairly adjudicate the claim.

Additionally, while on remand, the Veteran should be given the opportunity to identify any additional treatment records relevant to his claims.  In this regard, the record reflects that he receives treatment at the Hot Springs and North Little Rock VA Medical Centers.  The VA treatment records also suggest that the Veteran receives ongoing treatment from a private urologist and other private physicians.  Therefore, the Veteran should be given the opportunity to identify any additional treatment records relevant to his claims, and any identified records, to include those from the Little Rock VA Medical Center and the Hot Springs VA Community Based Outpatient Clinic dated from January 2011 to the present, should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any outstanding treatment records relevant to his prostatitis, chronic bladder infections, hemorrhoids, and sleep disorder, to include from any private physicians.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Little Rock VA Medical Center and the Hot Springs VA Community Based Outpatient Clinic dated from January 2011 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After all outstanding records have been associated with the claims file, the claims file should be returned to the examiner who conducted the September 2010 VA prostate examination.  If the September 2010 VA examiner is not available, the claims file should be forward to an appropriate examiner in order to obtain an etiological opinion.  If the examiner cannot offer the following opinion without examining the Veteran, he should be afforded an appropriate VA medical examination. 

The VA examiner should render an opinion as to whether it is at least as likely as not that (1) the Veteran's current prostate condition, diagnosed as prostatitis, and (2) the Veteran's current urinary tract infection are related to the Veteran's military service.  In offering any opinion, the examiner must consider the full record, to include the Veteran's, his spouse's, and his nephew's lay statements regarding the incurrence of his urinary tract symptoms and the continuity of symptomatology, as well as the two July 2008 private opinions which relate the Veteran's current prostate and urological conditions to herbicide exposure in service and also relate a continuity of such symptoms since discharge from service.  The examiner should also consider the July 2008 VA examiners' opinions that the Veteran's prostatitis was the kind that was chemically-induced.  The rationale for any opinion offered should be provided.

3.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to assess the nature and etiology of his hemorrhoids.  The examiner must review the claims and the examination report should note that review.  The examiner should specifically offer an opinion as to whether it is at least as likely as not that any hemorrhoids demonstrated during the pendency of the appeal were caused or aggravated by his service.  The examiner should also offer an opinion as to whether it is at least as likely as not that any hemorrhoids demonstrated during the pendency of the appeal were caused or aggravated (beyond the natural progress of the disease) by the medications the Veteran took for his service-connected PTSD with depression.  In providing the requested opinion, the examiner must acknowledge and discuss the Veteran's contentions that his psychiatric medications contributed to his constipation and worsened his hemorrhoids.  The examiner should provide the rationale for all opinions provided.

4.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to discuss the nature and etiology of his sleep disorder.  The examiner must review the claims and the examination report should note that review.  The examiner should specifically offer an opinion as to whether it is at least as likely as not that any sleep disorder demonstrated during the pendency of the appeal was caused by his service.   The examiner should also offer an opinion as to whether it is at least as likely as not that any sleep disorder demonstrated during the pendency of the appeal was caused or aggravated (beyond the natural progress of the disease) by the Veteran's service-connected PTSD with depression.  In providing the requested opinion, the examiner must acknowledge and discuss the Veteran's contentions that his sleep apnea has been aggravated by his PTSD symtompatology.  The examiner should provide the rationale for all opinions provided.

5.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claims.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b)  (2011).

